Exhibit 10.12
 
English Translation
 
 
 
Loan(s) Initiation Contract
 
(In USD)
 


 
Type of Loan(s) for Application: Bridge Loan(s)
 


 
The Borrower (Party A): GreenChek Technology Inc.
 
Domicile: 2450-101 California Street, San Francisco, CA, USA 94111
 
Principal: Lincoln Parke
 
Tel: (888)775-7579                     Fax: (647)350-6859
 


 
The Lender (Party B): Gold Spread Trading Limited
 
Domicile: 1301 Bank of America Tower, 12 Harcourt Road, Central Hong Kong, SAR,
People’s Republic of China
 
Principal: Li Kwok Chan for Asia Success Holdings Limited
 
Tel: (852)2115-9878                   Fax: (852)2115-9818
 
 
1

--------------------------------------------------------------------------------

 
 
Loan(s) application period is for two years commencing from the date of this
contract and retiring on November 27, 2010 whereby Party A may make application
to Party B for loan(s) and Party B agrees to grant loan(s) to Party A. In
accordance with relevant laws and regulations of Hong Kong, the parties hereby
enter into this Loan Initiation Contract after negotiations.
 
Article 1 Amount(s)
 
 Party A may apply to borrow up to USD one hundred thousand (in words) from
Party B.
 
Article 2 Purpose(s) of Use
 
Party A shall use the loan(s) for the purpose of working capital, manufacturing
or license fee payments, and shall not use such loan(s) for any other purposes
without the written consent of Party B.
 
Article 3 Loan(s) Application Term and Loan(s) Rate
 
The loan(s) application term is two years, namely from November 28, 2008 to
November 27, 2010.  Loan(s) rate shall be calculated as fixed interest rate,
which remains the same during each loan(s) term, and to be determined at such
date as when Party A enters into loan(s) agreement with Party B.
 
Article 4 Loan Initiation Fee
 
A one-time loan(s) initiation fee of 3,000,000 restricted shares of Party A’s
common stock is payable to Party B due upon execution of this Contract.
 
Article 5 Granting and Drawing of Loan(s)
 
Preconditions for granting loan(s)
 
Unless Party B waives in entirety or in part, Party B shall be obligated to
grant the loan(s) only if the following preconditions are satisfied
consistently:
 
1. Party A has informed Party B verbally or in writing of its desire to obtain
loan(s);
 
2. No default event or circumstance has occurred on previous loan(s) taken out
by Party A from Party B;
 
3. There are no relevant laws, regulations, rules or competent authorities
prohibiting or restricting Party B from granting the loan(s);
 
Article 6 Rights and Obligations of Party A
 
 I. Rights of Party A
 
(1) Party A has the right to request Party B to grant the loan(s) as agreed
under this Contract;
 
(2) Party A has the right to use the loan(s) for purposes provided herein;
 
 
2

--------------------------------------------------------------------------------

 
 
(3) Party A has the right to apply to Party B for extension(s) provided that
conditions set forth by Party B are satisfied;
 
(4) Party A has the right to request Party B to keep relevant financial
information and trade secrets with respect to manufacturing and operation
provided by Party A confidential, unless otherwise required by laws, regulations
and rules and competent authorities or otherwise agreed by the parties;
 
II. Obligations of Party A
 
(1) Party A shall draw loan(s), repay the principal(s) and interest(s) in full;
 
(2) Party A shall, as required by Party B, provide to Party B relevant financial
and accounting information as well as information about manufacturing and
operation conditions, including but not limited to balance sheet and income
statement (statement of revenues and expenditures in case of a public
institution) as of the end of the previous quarter within the first ten business
days of the first month of each quarter, provide statement of cash flow of
relevant year at the year-end in a timely manner, and shall be responsible for
authenticity, entirety and validity of information provided by Party A and shall
not provide false materials or conceal material operational and financial
information from Party B;
 
(3) In the event that Party A changes its registration information such as name,
legal representative(s), principal, domicile, business of scope, registered
capital or articles of association etc., it shall give written notice with
updated information attached to Party B within five business days following such
change;
 
(4) Party A shall use the loan(s) for purposes provided herein and shall not
appropriate or use the loan(s) for illegal purposes or transactions not in
compliance with regulations; Party A shall cooperate with and allow Party B ’s
inspection and supervision of its manufacturing, operation and financial
activities as well as the use of the loan(s); Party A shall not move funds,
transfer assets or otherwise enter into related party transactions for the
purposes of avoidance of liability to Party B; nor shall it obtain bank loans or
credits by using phantom contracts with related parties or by pledging or
cashing-out unsubstantiated trade receivables or account receivables;
 
(5) Party A shall comply with relevant national provisions with respect to
environmental protection in the event that it uses the loan(s) for production,
manufacturing and other factory-related activities;
 
(6) Party A, without the consent of Party B, shall not provide security for
loans of a third party with assets derived from the loan(s) before repayment of
principal(s) and interest(s) in full;
 
Article 7 Rights and Obligations of Party B
 
I. Party B has the right to request Party A to repay principal(s), interest(s)
and charges of loan(s) on time;
 
II. Party B shall grant loan(s) as agreed hereby, except for delays caused by
Party A or due to other causes not attributable to Party B;
 
III. Party B shall keep relevant financial information, trade secrets with
regard to manufacturing and operation provided by Party A confidential, unless
otherwise required by laws, regulations, rules and competent authorities or
otherwise agreed by the parties;
 
 
3

--------------------------------------------------------------------------------

 
 
IV. Party B shall act in good faith and shall not jeopardize legitimate
interests of Party A.
 
Article 8 Dispute Resolution
 
Any dispute arising from performances hereof may be settled through negotiation.
In the event that no agreement is reached through negotiation, such disputes
shall be settled by the first of the following:
 
1.  
Filing a lawsuit to the people’s court located in Party B’s domicile;

2.  
Submitting such dispute to Arbitration Commission (arbitration to be held in
Hong Kong) for arbitration in accordance with its rules then in effect. The
arbitration award shall be final and binding upon the parties. During the term
of lawsuit or arbitration, provisions in loan(s) agreement that are not involved
in the dispute shall be performed by the parties.

 
Article 9 Representations
 
I. Party A is fully aware of Party B’s business scope and its authorization.
 
II. Party A has read all the provisions herein. Per Party A’s request, Party B
has clarified relevant provisions herein and Party A fully understands and is
aware of the meaning and corresponding legal consequences of provisions herein.
 
III. Party A’s execution and performance of this Contract are in compliance with
provisions of laws, administrative regulations, rules and its articles of
association or internal documents, and have been approved by its internal
competent department and/or competent governmental authorities.
 
IV. Conditions precedent to effectiveness: This Contract shall come into effect
upon it is signed by the parties or its authorized representative.
 
V. This Contract shall be signed in five counterparts.
 
 
SIGNED, DATED AND DELIVERED as below:
 
Party A: GreenChek Technology Inc.
 
Legal representative or authorized representative (signature): /s/ Lincoln Parke
__”Signed”__
 
Date: November 28, 2008 
 
 
 
Party B: Gold Spread Trading Limited
 
Legal representative or authorized representative (signature): /s/ Li Kwok Chan
for Asia Success Holdings Limited __”Signed”__
 
Date: November 28, 2008 
 
4